Citation Nr: 1530035	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Ocala Regional Medical Center and transportation from Marion County Fire Rescue on February 5, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 determinations issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NFSGVHS), which denied payment and/or reimbursement for medical expenses incurred at Ocala Regional Medical Center and Marion County Fire Rescue on February 5, 2011.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in June 2015.  A copy of the transcript has been associated with the record.

The Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims file associated with the Veteran's claim.  A review of the Virtual VA and VBMS records reveals that, with the exception of the Board hearing testimony, the records are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), which has been rated 100 percent disabling and determined to be permanent and total.

2.  The Veteran received medical care that was provided at Ocala Regional Medical Center and transportation from Marion County Fire Rescue on February 5, 2011.

3.  The evidence does not reveal that VA received a request for prior authorization for the medical services in question.

4.  Treatment on February 5, 2011 was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.   

5.  A VA facility was not feasibly available at the time the Veteran received treatment at Ocala Regional Medical Center and Marion County Fire Rescue on February 5, 2011.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for medical care received at Ocala Regional Medical Center and transportation from Marion County Fire Rescue on February 5, 2011 have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Ocala Regional Medical Center and transportation from Marion County Fire Rescue on February 5, 2011, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran is seeking entitlement to reimbursement or payment for unauthorized medical expenses incurred at Ocala Regional Medical Center and Marion County Fire Rescue on February 5, 2011.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received at the at Ocala Regional Medical Center and Marion County Fire Rescue on February 5, 2011.  See 38 U.S.C.A.  § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In the instant case, the Veteran has not asserted, and the evidence does not show, that there was pre-authorization for the medical treatment received at Ocala Regional Medical Center and Marion County Fire Rescue.  Rather, the hospital records show that the Veteran reported to the emergency room reporting symptoms of chest pain and shortness of breath.  There is no mention of the Veteran contacting VA, much less obtaining pre-authorization.  In sum, the evidence of record does not show that prior authorization for any incurred medical expenses was given by the NFSGVHS.   
  
VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

In pertinent part, under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A.  § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

In the instant case, the Veteran has been rated 100 percent disabled for his service-connected PTSD that has been determined to be permanent and total.  Thus, he meets the first criterion of the regulation and, in turn, the Board must determine whether the treatment received at Ocala Regional Medical Center and Marion County Fire Rescue was for a medical emergency and VA facilities were not feasibly available.  

In this regard, a February 5, 2011 transportation record from the Marion County Fire Rescue showed that the Veteran had obvious difficulty breathing and was transported to Ocala Regional Medical Center.  The run type was described as "emergency".  Emergency room records dated February 5, 2011 from Ocala Regional Medical Center showed that the Veteran presented with chest pain and shortness of breath.  After examining the Veteran, running numerous tests, including a chest x-ray and laboratory studies, and giving nebulizer treatment, the Veteran was discharged to home with an impression of bronchitis and hypertension.  

Importantly, the day prior on February 4, 2011, treatment records from a local VA outpatient clinic showed that the Veteran presented with increased shortness of breath for one week.  The examiner indicated that they were impressed with the Veteran's degree of discomfort and dyspnea in the office.  The physician recommended that the Veteran be transported to a local emergency room, but the Veteran declined.  The importance of immediate medical evaluation with diagnostics was stressed.  The Veteran stated that he would get to a hospital as soon as he could and it is specifically noted that the Veteran was instructed to all 911 if symptoms worsened. 

In an August 2011 opinion, a VA medical doctor indicated that the Veteran's emergency room records had been reviewed and there was no evidence that the Veteran had an acute infectious process.  WBC was normal and chest x-ray was clear.  The doctor observed that he had reported to the VA outpatient clinic the day before, but determined that if his symptoms had continued, the Veteran could have easily come to urgent care at the Gainesville, Florida, VA Medical Center (VAMC).  

At the Board hearing, the Veteran testified that he believed his symptoms required immediate medical attention and was for an emergency.  He described his pain at that time as being 10 out of 10.  He also reported that he had been advised the day before at the VA outpatient clinic to go to the emergency room and call 911 if symptoms increased.  He further reported that the closest VAMC in Gainesville was 45 minutes away and he was unable to drive given his medical condition.  
 
Based on review of the evidence, the Board finds that payment or reimbursement of unauthorized medical expenses for medical care received at Ocala Regional Medical Center and transportation from Marion County Fire Rescue on February 5, 2011 is warranted.  Although the August 2011 VA opinion found that the Veteran could have gone to the Gainesville VAMC for treatment, a clear rationale fully addressing the Veteran's medical condition and reported symptoms when he presented at the Ocala Regional Medical Center emergency room was not provided with this opinion.  Rather, the examiner simply relied on the lack of any significant findings after tests were run by the emergency room medical personnel.  Nevertheless, given the Veteran's reported symptoms of chest pain and shortness of breath when he presented to the emergency room, the lack of such findings does not address whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

The Board finds it significant that ambulance personnel observed the Veteran's breathing difficulties and described the type of run as an emergency.  Moreover, the emergency room records also observed the Veteran's shortness of breath and high blood pressure and proceeded to run numerous tests to determine the cause.  Importantly, February 4, 2011 VA treatment records clearly showed that the Veteran was directed to call 911 if his symptoms increased and in fact, it was recommended at that time by VA medical personnel for the Veteran to immediately go to the emergency room.  In sum, it would appear that, given his symptoms and the prior advisement the day before from VA medical personnel, treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Significantly, the VA opinion also did not address the distance of travel from the Veteran's home to the closest VAMC facility in Gainesville that could treat the Veteran.  Again, the distance has been reported to be at least 45 minutes.  Of note, the Veteran also reported not being able to drive given his symptoms at that time and that the Marion County Fire Rescue simply takes patients to the closest emergency room.  Again, the local VA outpatient clinic had already advised the Veteran the day before that he needed to seek treatment at another facility as they could not provide appropriate care.  Under the circumstances, it would appear that a VA facility was not feasibly available.  Thus, the Board finds that the remaining evidence of record outweighs the August 2011 VA opinion and, thus, has more probative value.  

In sum, the Veteran competently testified that he believed treatment was for an emergent condition given his symptoms of shortness of breath and chest pain.  Moreover, the VA treatment records only one day prior document that medical professionals believed that the Veteran should report to the emergency room given his symptoms and that he was advised to call 911 if his symptoms increased (which the Veteran did the following day).  Furthermore, the closest VAMC able to treat the Veteran was 45 minutes away, which given the nature of the Veteran's symptoms cannot be considered feasibly available.  
  
In consideration of the entire record, the Board finds that medical care received at Ocala Regional Medical Center and Marion County Fire Rescue on February 5, 2011 was for an emergent condition and a VA facility was not feasibly available to render the Veteran's care.  In conclusion, payment or reimbursement of unauthorized medical expenses for treatment received at Ocala Regional Medical Center and Marion County Fire Rescue on February 5, 2011, is warranted.     
  

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Ocala Regional Medical Center and transportation from Marion County Fire Rescue on February 5, 2011, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


